Citation Nr: 0008185	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

 The veteran had active military service from December 1947 
to November 1953 and from February 1954 to July 1970.  The 
veteran was a prisoner of war (POW) from November 1950 to 
August 1953.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a March 1995 decision of the RO, 
which denied the veteran's claims of service connection for 
traumatic arthritis of the knees, service connection for 
bilateral hearing loss with tinnitus, an increased rating for 
service-connected hypertension, and a TDIU.  The veteran 
timely appealed that decision to the Board.

In December 1996, the Board denied the veteran's claims of 
service connection for arthritis of the knees and bilateral 
hearing loss with tinnitus, and denied the claim for 
increased rating for service-connected hypertension.  The 
Board then remanded the case for further development as to 
the issue currently on appeal.  The RO subsequently continued 
the denial of the claim for TDIU and the appeal was returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) with dysthymia, rated as 30 percent 
disabling; scars and palpable foreign body of the left thigh 
as residual of a gunshot wound, rated as 10 percent 
disabling; and hypertension, post operative hemorrhoidectomy, 
nondisfiguring residual scar of the right parietal scalp, and 
residual gunshot wound scar of the left lower leg, each rated 
as noncompensably disabling.  The combined rating for his 
service-connected disabilities is 40 percent.

3.  The veteran has been reported to have had two years of 
college education in addition to taking courses relating to 
work as a corrections officer and pertaining to small engine 
repair; his employment experience includes work as a foreman, 
community service officer, manger at a of security detention 
for a juvenile center, deputy sheriff, and a JROTC instructor 
in public high schools (from which he retired in 1988).  He 
reported that he last worked in 1992.

4.  The veteran established eligibility to participate in 
VA's Vocational Rehabilitation program; however, his program 
was interrupted in 1996 and discontinued effective October 
1997 because he decided to stop pursuing the planned program.  

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to the service-
connected disabilities are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran is currently service connected for post-traumatic 
stress disorder (PTSD) with dysthymia, rated as 30 percent 
disabling; scars and palpable foreign body of the left thigh 
as residual of a gunshot wound, rated as 10 percent 
disabling; and hypertension, post operative hemorrhoidectomy, 
nondisfiguring residual scar of the right parietal scalp, and 
residual gunshot wound scar of the left lower leg, each rated 
as noncompensably disabling.  The combined rating for the 
service-connected disabilities is 40 percent.

VA treatment records dated in March 1993 reflect diagnoses of 
new onset of diabetes mellitus requiring insulin; diet 
controlled hypertension; hemorrhoids; status post gunshot 
wound to the left leg in Vietnam; guaiac positive stool; 
anemia; and elevated alkaline phosphates not of liver origin.

VA outpatient treatment records, dated from March 1993 to 
June 1994, reflect diagnoses of diabetes mellitus, 
diverticular disease and hemochromatosis.

In an August 1993 statement, the veteran reported that he had 
had recurrent bad dreams and intrusive recollections of his 
prisoner of war experience.  He reported that he sometimes 
felt that he was right back in the prison camp and indicated 
that he had lost jobs, due to his inability to work with 
others, which would have given him a substantial retirement.

On an August 1993 Former POW Medical History form, the 
veteran reported that he had had to resign from job positions 
that would have given him a substantial retirement, including 
positions as a JROTC Senior Army Instructor for the Detroit 
Public Schools; Director of Secure Detention at a juvenile 
center; and as a community service worker.  He reported that 
his dysthymic disorder had had a tremendous effect on his 
work positions.  He indicated that he had also worked as a 
self-employed floor finisher and as a foreman of the Chrysler 
Corporation. 

In a September 1993 statement, the veteran's wife reported 
that the veteran's depression, blood disorders and advanced 
age had caused him to suffer physically and emotionally for 
the previous 40 years.

The report of a March 1994 VA examination includes diagnoses 
of traumatic arthritis of the left thigh, right ankle, right 
knee and left tibia and fibula; non-insulin dependent 
diabetes mellitus, treated; hypertension, not found; and 
history of malnutrition resolved.

During a March 1994 VA Prisoner of War examination, the 
veteran reported a history of scarlet fever, whooping cough, 
hemorrhagic fever, headaches and jaundice from water in his 
POW camp.  Diagnoses were history of depression, dyspneic 
disorder; history of shell fragment wound of the left thigh 
and leg; arthritis of the right knee and ankle, not seen on 
x-ray; non-insulin dependent diabetes mellitus; hypertension, 
not found; and headaches in reference to neurological 
examination.

The report of a March 1994 VA Psychosocial Assessment for POW 
Evaluation includes a notation that the veteran was a 
prisoner of war during the Korean War and to have fought 
during the Vietnam War.  He reported that he was a foreman 
for the Chrysler Corporation from 1970 to 1971; a sheriff 
from 1971 to 1974; and a senior JROTC instructor in the 
public high schools, but indicated that he was forced to 
resign in 1988 due to depression and feeling "stressed 
out."  The veteran indicated that his depression had 
prevented him from being an effective instructor.  He 
reported that he next worked as a manager of security 
detention for a juvenile center for 21/2 years but resigned due 
to anxiety and depression.  He reported that he had last been 
employed as a deputy sheriff for 21/2 years before resigning in 
November 1993 due to problems resulting from his depression.

The examiner noted that the veteran emphasized that he was 
motivated to be employed, as indicated by his work history, 
but that his depression had recently become intolerable.  The 
examiner reported that, at present, the veteran's psychiatric 
and medical disabilities appeared to adversely affect his 
daily living.  His depressive episodes were reported to have 
seemed to interfere with his employment and social relations 
and he was reported to be moderately impaired.

The report of a March 1994 VA neurological examination 
includes a notation there was no focal motor weakness in the 
upper or lower extremities.  The veteran claimed that he had 
decreased sensation in the tips of the fingers and in both 
feet.  Reflexes measured 1+ in the upper and lower 
extremities and gait was normal.  The veteran was diagnosed 
with history of peripheral neuropathy and POW syndrome.

The report of a VA PTSD examination in March 1994 includes 
the veteran's reported history that he was beaten on the 
bottoms of his feet so severely that he could not walk for 
weeks when he was a POW.  He also had had a tooth extracted 
without a sedative.  He reported experiencing nightmares that 
had become more severe over the years.  He also reported 
having had an eminent employment history since leaving 
service, including employment as a foreman at Chrysler and as 
a community service officer.  He retired in 1988 from the 
Detroit Board of Education.  The veteran indicated that he 
considered himself an alcoholic and that his last period of 
drunkenness had been in November 1993.  He reported that he 
had been experiencing intrusive memories or flashbacks from 
service and that he had had insomnia and irritability.  

The examiner reported that the veteran was well developed, 
well nourished and to conduct himself with a military 
bearing.  His affect was deemed appropriate and he was 
pleasant to interview.  He had excellent capacity in 
calculation, judgment, memory, situational insight and 
proverb interpretation.  The veteran was diagnosed, in part, 
with mild, chronic dysthymia with a Global Assessment of 
Functioning (GAF) score of 80.  The examiner noted that the 
veteran's report of persistent avoidance of stimuli did not 
appear to be significant based on his highly meritorious 
employment in the military after leaving service.  He 
indicated that the veteran seemed to be a very gregarious 
person and his employment record mirrored that clinical 
impression.  The examiner reported that the veteran had had 
significant stress in service but that his personality had 
absorbed the stresses.  The examiner reported that alcoholism 
appeared to be the main condition at the present time, 
although the examination for PTSD was not yet complete.

Received in July 1994 was the Veteran's Application for 
Increased Compensation Based on Unemployability.  The veteran 
reported that his disability had affected full time 
employment as of November 1992, that he had last worked full 
time in November 1992, and that he had become too disabled to 
work in October and November 1992.  He indicated that his 
occupation in 1992 had been as a Senior Army Instructor for 
the JROTC.  He reported that he had left his last job because 
of his disability.  He reported that he had had two years of 
college education and had taken courses for corrections 
officers.

The report of a VA joints examination in September 1994 
indicates that the veteran had x-ray studies pending, and 
includes a diagnosis of traumatic arthritis of the left knee 
and degenerative arthritis of the right knee.

A VA radiology report in September 1994 indicates that x-rays 
of the right and left knees was showed no evidence of bone or 
joint pathology on either side.

In April 1995, the veteran was evaluated for participation in 
VA's vocational rehabilitation benefits program.  He 
indicated that he was interested in pursuing employment in 
small engine repair.

An April 1995 VA counseling record notes that the veteran 
retired from the Detroit Board of Education because he had 
begun to have confrontations with a number of students with 
whom he was working.  The counselor reported that he 
attributed this to the veteran's service-connected dysthymia.

A VA Special Report of Training dated in November 1995 
reflects that all had been going well for the veteran in 
school and that he had been offered a job doing small engine 
repair.  The veteran indicated that his long-range plan was 
to open up his own repair shop.

A VA Special Report of Training dated in December 1995 
indicates that the veteran had been having no unusual 
problems with his service-connected disabilities, although he 
had had to take incompletes for the fall semester due to 
being hospitalized for bronchitis and pneumonia.

A VA Special Report of Training in May 1996 reflects that the 
veteran revealed that he had had some emotional and 
intellectual problems that interfered with his group therapy.  
The veteran's supervisor reported that he did not feel that 
the veteran's problems were serious enough to cause an 
interruption in his vocational rehabilitation program.  The 
veteran's previous physical problems were reported to have 
been resolved and he was having no unusual problems with his 
service-connected disabilities.  The veteran indicated that 
he was not interested in completing his mechanical classes 
but that he was interested in taking business classes because 
he wanted to open his own small engine repair shop.

An October 1996 letter from a VA vocational rehabilitation 
and counseling officer reveals that the veteran's 
rehabilitation program had been interrupted because he had 
not pursued his planned program.

A January 1999 letter from a VA vocational rehabilitation and 
counseling officer reveals that the veteran's vocational 
rehabilitation program had been discontinued because he had 
decided to stop pursuing his planned program.

In May 1997, a VA clinical psychologist reported that, as a 
result of the veteran's experiences as a POW in Korea and 
service in Vietnam, he had had sleeping difficulties, 
nightmares, difficulty concentrating, occasional anger 
outbursts, bouts of depression, suicidal ideation and intense 
anniversary reactions.  The veteran was reported to have 
utilized alcohol to medicate these symptoms but to be 
currently abstinent.  He was reported to have responded 
positively to therapy and to be able to cope better with 
stressful circumstances and symptoms of his disorder.

Received in January 1998 were VA outpatient treatment 
records, reflecting treatment from December 1994 to January 
1998.  In April 1997, the veteran was assessed with manic 
depressive disorder, PTSD and alcohol abuse.

During a VA mental disorders examination in March 1998, the 
veteran reported retiring in 1988 from the Department of 
Education and in 1992 from law enforcement.  He reportedly 
engaged in hobbies, including woodworking and gardening.  He 
had no impairment with his thought process, was oriented to 
person, place and time and did not show any gross impairment 
of memory or concentration.  He did not have inappropriate 
behavior or suicidal or homicidal thoughts, ideations, plans 
or intent.  The veteran was diagnosed with mild, delayed 
onset of PTSD and dysthymia.  His GAF score for the past year 
was reported to be 58, which was noted to be the same as his 
current score.

On VA neurological examination in March 1998, the veteran 
complained of hand numbness in his fingertips that was 
precipitated by cold.  The examiner noted no significant 
functional loss and no muscle weakness of the upper or lower 
extremities.  The veteran was diagnosed with peripheral 
neuropathy of the upper and lower extremities not found.

A March 1998 VA electromyograph study was considered normal 
with no electrodiagnostic evidence of peripheral neuropathy.


II.  Analysis

Initially, the Board finds that the veteran's claim for a 
TDIU is plausible, and, thus, well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  All relevant evidence has been obtained and there is 
no indication in the record that there are other records 
available that should be associated with the claims file in 
order to adjudicate the claim.  Therefore, no further 
development is necessary in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for veteran to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)..

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  38 C.F.R. 
§ 4.16.

Initially, the Board notes that the veteran does not have a 
single disability evaluated as 100 percent disabling or a 
combination of disabilities evaluated as 100 percent 
disabling.  Rather, as indicated above, the evaluations 
assigned his disabilities range from 30 percent, for his 
service-connected PTSD with dysthymia to noncompensable; his 
combined evaluation is 40 percent.  There are no pending 
claims for increased ratings for any of his service-connected 
disabilities, and the evidence does not suggest that that any 
of the disabilities is more disabling than currently 
contemplated by its assigned evaluation.  

Turning first to the veteran's service-connected psychiatric 
disorder, with associated dysthymia (depression), clearly his 
most significant disability, the Board notes that examiners 
have assessed the disability as resulting in mild to moderate 
impairment.  Such an assessment is consistent with the GAF 
score, assigned by the March 1998 VA examiner, of 58.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, GAFs between 51 and 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The current 30 percent 
evaluation, assigned under Diagnostic Code 9405, contemplates 
no more than moderate overall psychiatric impairment.  
Further, the residuals of the veteran's gunshot wound of the 
left thigh is not shown to involve more than moderate 
residuals, for which the current 10 percent evaluation under 
Diagnostic Code 5314 is appropriately assigned.  There also 
is no medical evidence reflecting residuals associated with 
any of the disabilities for which a noncompensable evaluation 
is assigned (hypertension, post operative hemorrhoidectomy, 
nondisfiguring residual scar of the right parietal scalp and 
residual gunshot wound scar of the left lower leg).  Hence, 
the Board is satisfied that the veteran's service-connected 
disabilities are correctly evaluated for purposes of 
determining whether the veteran is unemployable due to the 
service-connected disabilities.

The veteran's highest disability rating of 30 percent and 
combined rating of 40 percent clearly do not meet the minimum 
schedular requirements for consideration of a total 
compensation rating due to individual unemployability under 
38 C.F.R. § 4.16(a).  Under these circumstances, a total 
rating may only be assigned if the veteran is shown to be 
unemployable and it is shown that this is an exceptional case 
warranting referral for assignment of a total rating on an 
extra-schedular basis.  See 38 C.F.R. § 4.16(b).  However, 
following careful review of the record in this case, the 
Board must conclude that these criteria are not met.

As noted above, the veteran has reported having two years of 
college education in addition to taking courses relating to 
work as a corrections officer and pertaining to small engine 
repair; his employment experience includes work as a foreman, 
community service officer, manger at a of security detention 
for a juvenile center, deputy sheriff, and a JROTC instructor 
in public high schools (from which he retired in 1988).  He 
reported that he last worked in 1992.  The only objective 
evidence presented in this regard is the April 1995 report 
from a VA counselor including his opinion attributing the 
veteran's reported conflicts with students and subsequent 
retirement from the Detroit Board of Education (in 1988) to 
the veteran's dysthymia; however, this was made in connection 
with an initial assessment to establish vocational 
rehabilitation eligibility. 

The veteran's vocational rehabilitation program records 
reflect that he previously pursued education relating to 
small engine mechanics repair, and reported that he had been 
offered a job, in 1995, in such an area.  In a later session 
with his program supervisor (dated May 1996), the veteran 
reported that he had some emotional and intellectual problems 
that kept him away from group therapy (specifically, a PTSD 
group); however, his program supervisor opined that these 
problems were not severe enough to cause an interruption in 
his vocational rehabilitation program.  Indeed, the 
supervisor pointed to physical problems, such as the 
veteran's respiratory problems, which had caused him to drop 
out of training in the past were resolved, and that he was 
having no unusual problems with his service-connected 
disabilities at that time.  Records reflect that his 
vocational rehabilitation program was later discontinued 
because the veteran decided to stop pursuing his planned 
program; however, there is no indication that the program was 
terminated because of his service-connected disabilities. 

Significantly, the record includes no opinion by a medical or 
other qualified professional that the veteran is unemployable 
as a result of his service-connected disabilities.  Moreover, 
the record does not present any usual factors that might 
serve as a predicate for a finding of unemployability.  For 
example, it is not shown that any of the veteran's service-
connected disabilities require frequent hospitalization, or 
require an inordinate quantity of medication.

Thus, based on the evidence of record, the Board finds that 
the evidence does not demonstrate that the veteran's service-
connected disabilities, when considered in association with 
his educational attainment and occupational background, 
render him unable to secure or follow a substantially gainful 
occupation.  It is apparent that the veteran's service-
connected disabilities have resulted in some interference 
with employment, and that he is not well suited for some 
jobs, particularly those involving a high level of stress.  
However, such intereference with employment is contemplated 
in his service-connected disability evaluations, and the 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities result in unemployability.   
As such, his TDIU claim must be denied.

ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

